DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-4, 7-13 and 16-24 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 10-11, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (‘Bennett’ hereinafter) (Publication Number 20190251417) in view of Fadell et al. (‘Fadell’ hereinafter) (Publication Number 20150167995).

As per claim 1, Bennett teaches
A method for detecting a signal to configure a user device, wherein the method comprises: (see abstract and background)
receiving a real-time stream of user data that represents a user's real-time interactions with a web browser, wherein the data comprises input that was received from the user at a first device; (real-time user input such as data streams received at computing device through user interface, paragraph [0034]; using Internet search engines such as Bing, paragraph [0032], where one of skill in the art would know that Internet search engine could be via interaction with web browser)
recognizing a pattern within the real-time stream of user data, wherein the recognized pattern is indicative of the user's intent; (processing user input to identify intent-to-perform task states, predict intent, using AI system, paragraph [0033]; intent derived from database of intent-to-action mapping available to AI system and user feedback, paragraphs [0045]-[0047], where database and use of such actions in an AI system would indicate a recognized pattern indicative of user’s intent as claimed)
[…]
Bennett does not explicitly indicate “triggering a second device to interact with the user based on the recognized pattern, the interacting comprising an audio interaction or a visual interaction; and executing a software function that implements an action item, wherein the execution of the software function is based on second input from the user received at the second device.”
However, Fadell discloses “triggering a second device to interact with the user based on the recognized pattern, the interacting comprising an audio interaction or a visual interaction; and executing a software function that implements an action item, wherein the execution of the software function is based on second input from the user received at the second device” (first device detecting user action or other signal, where first device influences actions of second device such as prompting user for input and performing an action by the second device such as adjusting home temperature setting, a light setting, a music setting, and/or a security-alarm setting, paragraph [0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett and Fadell because using the steps claimed would have given those skilled in the art the tools to improve the invention by integrating devices for initiating or automating certain event-driven actions. This gives the user the advantage of being able to more efficiently manage energy use for home users (see Fadell, specification @ paragraphs [0004]-[0006]).

As per claim 2,
Bennett does not explicitly indicate “the first device and second device are communicatively coupled with a server that triggers the second device to interact with the user based on the recognized pattern.”
However, Fadell discloses “the first device and second device are communicatively coupled with a server that triggers the second device to interact with the user based on the recognized pattern” (paragraph [0056],[0071],[0123])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett and Fadell because using the steps claimed would have given those skilled in the art the tools to improve the invention by integrating devices for initiating or automating certain event-driven actions. This gives the user the advantage of being able to more efficiently manage energy use for home users (see Fadell, specification @ paragraphs [0004]-[0006]).

As per claim 8, Bennett teaches
[...] while the user is interacting with the web browser. (real-time user input such as data streams received at computing device through user interface, paragraph [0034]; using Internet search engines such as Bing, paragraph [0032], where one of skill in the art would know that Internet search engine could be via interaction with web browser)
Bennett does not explicitly indicate “the triggering of the second device to interact with the user based on the recognized pattern occurs in real-time”.
However, Fadell discloses “the triggering of the second device to interact with the user based on the recognized pattern occurs in real-time” (first device detecting user action or other signal, where first device influences actions of second device such as prompting user for input and performing an action by the second device such as adjusting home temperature setting, a light setting, a music setting, and/or a security-alarm setting, paragraph [0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett and Fadell because using the steps claimed would have given those skilled in the art the tools to improve the invention by integrating devices for initiating or automating certain event-driven actions. This gives the user the advantage of being able to more efficiently manage energy use for home users (see Fadell, specification @ paragraphs [0004]-[0006]).

As per claims 10-11 and 17,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2 and 8, respectively, and are similarly rejected. Further note that Bennett teaches the processor and memory limitations @ paragraph [0090].

As per claims 19-20,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2 and are similarly rejected. Further note that Fadell teaches the computer readable medium limitations @ paragraph [0100].

As per claim 21,
Bennett does not explicitly indicate “the second device is triggered to interact with the user based on a push message transmitted to the first device and the user's selection of the push message.”
However, Fadell discloses “the second device is triggered to interact with the user based on a push message transmitted to the first device and the user's selection of the push message” (first device detecting user action or other signal, where first device influences actions of second device such as prompting user for input and performing an action by the second device such as adjusting home temperature setting, a light setting, a music setting, and/or a security-alarm setting, paragraph [0059])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett and Fadell because using the steps claimed would have given those skilled in the art the tools to improve the invention by integrating devices for initiating or automating certain event-driven actions. This gives the user the advantage of being able to more efficiently manage energy use for home users (see Fadell, specification @ paragraphs [0004]-[0006]).


Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (‘Bennett’ hereinafter) (Publication Number 20190251417) in view of Fadell et al. (‘Fadell’ hereinafter) (Publication Number 20150167995) and further in view of Alff et al. (‘Alff’ hereinafter) (Publication Number 20200285568).

As per claim 3, Bennett teaches
the first device comprises a smart phone or tablet (paragraph [0019])
Neither Bennett nor Fadell explicitly indicate “and the second device comprises a smart speaker”.
However, Alff discloses “and the second device comprises a smart speaker” (paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett, Fadell and Alff because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for more commonly available and cheaper alternative device. This gives the user the advantage of saving money.

As per claim 4, Bennett teaches
the audio interaction comprises audio output from a speaker and audio input from a microphone, or the visual interaction comprises display of a user interface configured based on the recognized pattern and user input received on the user interface or audio input received at a microphone. (Bennett @ paragraph [0019]; Fadell @ paragraph [0059])

As per claims 12-13,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 3-4 and are similarly rejected.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (‘Bennett’ hereinafter) (Publication Number 20190251417) in view of Fadell et al. (‘Fadell’ hereinafter) (Publication Number 20150167995) and further in view of Grubb et al. (‘Grubb’ hereinafter) (Publication Number 20210026913). 

As per claim 7,
Neither Bennett nor Fadell explicitly indicate “the recognized pattern comprises a dwell time on a webpage that meets a criteria”.
However, Grubb discloses “the recognized pattern comprises a dwell time on a webpage that meets a criteria” (paragraphs [0049], [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett, Fadell and Grubb because using the steps claimed would have given those skilled in the art the tools to improve the invention by enhancing navigation in a web browser (Grubb, paragraph [0005]). This gives the user the advantage of faster access to desired information.

As per claim 16,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 7 and is similarly rejected.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (‘Bennett’ hereinafter) (Publication Number 20190251417) in view of Fadell et al. (‘Fadell’ hereinafter) (Publication Number 20150167995) and further in view of Cheng et al. (‘Cheng’ hereinafter) (Publication Number 20200395007). 

As per claim 9,
Neither Bennett nor Fadell explicitly indicate “the executed software function that implements the action item performs one or more of executing a database batch process, initiating a return or exchange of an item, and tracking the status of a shipment or order.”
However, Cheng discloses “the executed software function that implements the action item performs one or more of executing a database batch process, initiating a return or exchange of an item, and tracking the status of a shipment or order” (user utterance of “return” indicates users intent to return item, paragraphs [0211]-[0214]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett, Fadell and Grubb because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing virtual assistant platforms that utilize conversational or natural language input from end users to automate business tasks that have many business applications, including retail sales (see Cheng, paragraph [0006]). This gives the user the advantage of providing for improved customer service.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 9 and is similarly rejected.


Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (‘Bennett’ hereinafter) (Publication Number 20190251417) in view of Fadell et al. (‘Fadell’ hereinafter) (Publication Number 20150167995) and further in view of Meriaz et al. (‘Meriaz’ hereinafter) (Publication Number 20180101195). 

As per claim 22,
Neither Bennett nor Fadell explicitly indicate “after the second device is triggered to interact with the user, the first device and second device are configured to simultaneously interact with the user”.
However, Meriaz discloses “after the second device is triggered to interact with the user, the first device and second device are configured to simultaneously interact with the user” (user engages second device and signal sent to first device to and that allows user to interact with data on the first and second device simultaneously, paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett, Fadell and Meriaz because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing solutions for limited screen sizes of mobile computing devices by providing multiple screens (Meriaz, paragraph [0003]). This gives the user the advantage of being able to better view important information.

As per claim 23,
Neither Bennett nor Fadell explicitly indicate “the simultaneous interaction comprises configuring a display of a webpage at the web browser of the first device in combination with configuring the audio interaction or visual interaction at the second device”.
However, Meriaz discloses “the simultaneous interaction comprises configuring a display of a webpage at the web browser of the first device in combination with configuring the audio interaction or visual interaction at the second device” (user engages second device and signal sent to first device to and that allows user to interact with data on the first and second device simultaneously, paragraph [0042]; note that Bennett shows a web page and web browser as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett, Fadell and Meriaz because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing solutions for limited screen sizes of mobile computing devices by providing multiple screens (Meriaz, paragraph [0003]). This gives the user the advantage of being able to better view important information.

As per claim 24,
Neither Bennett nor Fadell explicitly indicate “the simultaneous interaction comprises mirroring content displayed at the first device and the second device”.
However, Meriaz discloses “the simultaneous interaction comprises mirroring content displayed at the first device and the second device” (data/information presented on the first and second device simultaneously, paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett, Fadell and Meriaz because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing solutions for limited screen sizes of mobile computing devices by providing multiple screens (Meriaz, paragraph [0003]). This gives the user the advantage of being able to better view important information.


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-13 and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198